DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 3, 5, 7, 8, 9, 11, 12, 19, and 20 have been examined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the eighteenth line of claim 5, “wherein the matching engine uses the neural network” is hereby amended to recite “wherein the matching uses the neural network”. 
In the eighteenth line of claim 19, “said match the route includes” is hereby amended to recite “said matching the route includes”.  In the twenty-second line of claim 19, “delivery rout” is hereby amended to recite “delivery route”.  

Allowable Subject Matter
Claims 1-3, 7-9, 11, and 12 are allowed.
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Weng (U.S. Patent Application Publication 2007/0192200), discloses 
Weng does not disclose that the registering includes storing data information regarding order history from service providers and travel trends in receiving goods respective to those service providers in a membership database.  Storing order history is in itself well-known, and is taught, for example, by Cheng et al. (U.S. Patent Application Publication 2018/0053129).  However, Cheng does not teach storing travel trends in receiving goods.  Gustafson et al. (U.S. Patent Application Publication 2014/0012498) teaches a historic database, historic traffic-affecting trends, and parking conditions at an informed traveler’s destination (Abstract; paragraph 29); however, neither Gustafson nor any other prior art of record supplies the deficiencies of Weng, Papadopolo, and Cheng.
Independent claims 1 and 19 are essentially parallel, although claim 19 omits the “via wireless communication” element of claim 1, and includes a limitation that 
Claims 1 and 19 and their dependents are further analyzed under 35 U.S.C. 101.  Although the claims are at some level directed to commercial interactions, a form of abstract idea, the claims as amended go beyond linking the use of the abstract idea to a particular technological environment, and the independent claims as a whole are more than a drafting effort designed to monopolize the judicial exception.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Weng (U.S. Patent Application Publication 2007/0192200), discloses a computer implemented method (e.g., Figure 2; paragraphs 68-71 for computer implementation), comprising: registering at least one of service providers and service receivers as members with a service matching system (Abstract; paragraphs 34, 55, 73, and 101); and taking an order from a first service receiver to receive goods from a service provider (paragraphs 11 and 40).  Weng does not disclose calculating a route of the first service receiver to obtain the goods from the service provider, but Papadopolo et al. (U.S. Patent 8,620,576) teaches calculating a route of a customer to a store where 
Weng does not disclose a route calculator having a plurality of maps and a global positioning system interface to the first service receiver, but Singh (U.S. Patent Application Publication 2016/0078571) teaches retrieving GPS information from devices of delivery personnel, implying an interface, and using this to calculate a delivery route to a destination (paragraphs 36 and 37; Figure 4).  Maps are well known.  However, although artificial intelligence as such is well-known, as taught by Rubinstenn (U.S. Patent Application Publication 2003/0065588) (paragraph 116), and Luhman et al. (U.S. Patent Application Publication 20018/0341919) teaches matching routes with destinations (paragraph 34), no prior art of record teaches or reasonably suggests a matching engine that employs artificial intelligence to match the routes from a route calculator with destinations for the first and second service receiver that are stored on a membership database, in combination with the other limitations of 5.  This is a matter of the accumulation of limitations, not of any single limitation being without precedent or analogy.
Claim 5 is further analyzed under 35 U.S.C. 101.  Although claim 5 is at some level directed to commercial interactions, a form of abstract idea, claim 5 as amended goes beyond linking the use of the abstract idea to a particular technological environment, and the claim as a whole is more than a drafting effort designed to monopolize the judicial exception.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Euler (U.S. Patent Application Publication 2017/0227515) discloses a sensing system based on a fluorophore array, and in particular teaches that pattern recognition can be achieved by neural networks or other techniques well-known to one of ordinary skills in the art (paragraph 28). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	December 31, 2021